Judgment of separation reversed upon the law and the facts, with costs, and complaint dismissed, with costs. An examination of the proof adduced on the trial shows that it is insufficient to sustain the finding that defendant abandoned plaintiff with that degree of finality entitling plaintiff to a decree of separation. Findings inconsistent with this decision are reversed, and a new finding, that defendant had not abandoned plaintiff, should be made by the court. (Bohmert v. Bohmert, 241 N. Y. 446, 451; Silberstein v. Silberstein, 218 id. 525.) Kelly, P. J., Manning, Young, Lazansky and Hagarty, JJ., concur. Settle order on notice.